Citation Nr: 0020350	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana  (RO).  That rating decision granted 
service connection for PTSD and assigned that disability a 30 
percent evaluation, effective from November 1994.  The 
veteran appealed as to that rating.

During the course of appeal, in a May 1997 Supplemental 
Statement of the Case, the RO assigned the PTSD a 50 percent 
evaluation, effective from November 1994. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The service-connected PTSD is productive of totally 
incapacitating symptoms, with explosions of aggressive energy 
resulting in virtual isolation in the community; and 
resulting in a demonstrable inability to obtain or retain 
employment. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.132, Diagnostic Code 
9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the appellant 
in establishing his claim.  See 38 U.S.C.A. § 5107(a).  Under 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The veteran has been afforded examinations 
pertinent to his claim, and there is no indication that there 
are other relevant records available which would support the 
veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Evidence of record includes service medical records, private 
and VA clinical records, reports of two VA examinations in 
the 1990's, and records associated with a Social Security 
Administration determination.  The record also contains 
several lay statements pertinent to the claim on appeal.  
Additionally, the veteran has testified during hearings in 
March 1997 and recently in May 2000 before the undersigned 
Board Member.  During those hearings the veteran testified 
regarding treatment and symptomatology associated with his 
PTSD.

VA medical records include the report of March 1995 mental 
hygiene clinic treatment plan.  That report contains a 
diagnosis of major depression and PTSD; and a prognosis of 
guarded.

VA medical records include the report of a June 1995 
psychological evaluation for PTSD and other mental disorders.  
That report shows that the veteran reported that he had had 
60 jobs since 1968, having walked off the job numerous times 
due to problems with his temper.  The report noted that the 
veteran reported a full range of symptoms associated with 
PTSD, including intrusive thoughts and periodic nightmares of 
his experiences; general avoidance of stimuli and thoughts 
reminiscent of the trauma; emotional numbing, feelings of 
estrangement, and loss of interest in activities; and 
symptoms of hyperarousal, including sleep disturbance, 
irritability, poor concentration, hypervigilance, and 
exaggerated startle response.   He also reported symptoms 
consistent with past alcohol dependence, and of probable 
recurrent episodes of major depression.  He endorsed current 
symptoms of depression, including sadness, hopelessness, 
decrease in pleasure, poor concentration, fatigue, and sleep 
disturbance.  He also reported episodes of possible binge 
eating.  He denied symptoms consistent with psychotic 
episodes in the clinical interview.  He was fully oriented 
and denied experiencing hallucinations in any sensory mode.  
He denied current suicidal ideation.

The report indicated that on examination, the veteran's score 
on the Shipley Institute of Living Scale indicated that he 
had an estimated average intelligence.  He obtained a score 
of 24 on the Beck Depression Inventory, indicative of heavy 
reported clinical depression.  On the State-Trait Anxiety and 
Anger Inventories, he obtained scores indicative of 
pathologically high levels of both anxiety and anger.  The 
report indicated that his scores on the Mississippi Scale, 
the Combat Exposure Scale and the PK subscale of the MMPI all 
supported a diagnosis of PTSD; and his responses on the 
current SCID also support diagnoses of PTSD, of a current 
major depressive episode, and of alcohol dependence, in 
sustained partial remission.  The report noted that his 
response pattern to the MMIPI-2 indicated that he was likely 
amplifying the severity of his difficulties.  The report 
noted that persons who produce this type of profile are often 
seen as anxious to receive treatment for problems that they 
do not understand and that they fear may be uncontrollable.  
The report noted that such a profile should not be seen as an 
indicator of an attempt at "faking bad" since it was 
typical of PTSD patients in settings where seeking 
compensation was not an issue.

The report contains diagnoses on Axis I, of (1) post-
traumatic stress disorder; (2) major depression, recurrent, 
moderate; and (3) alcohol dependence, in sustained partial 
remission.  The examiner summarized that the veteran met all 
criteria for a diagnosis of PTSD; and that it appeared that 
the PTSD was subthreshold while the veteran worked, but that 
his coronary in 1991 removed his primary mechanism for 
controlling the disorder.  The examiner opined that the 
symptoms were slowly worsening.

In a November 1996 statement, a VA staff psychologist who had 
been treating the veteran since July 1995 noted that the 
veteran had been treated for PTSD and a major depressive 
disorder, with a lifetime diagnosis of alcohol dependence, in 
remission.  The psychologist opined that the veteran still 
experienced profound distress that included extreme 
irritability with explosive anger outbursts, profound 
dysphoria, chronic isolation and poor concentration.  The 
psychologist opined that the combination of poor social, 
cognitive, and affective functioning made gainful employment 
extremely difficult to sustain.

During a May 1997 VA examination the examiner noted that 
since the veteran's last  examination, he had applied himself 
to therapy with diligence.  However, he had made minimal 
improvement according to medical records contained in the 
veteran's claims file, and it appeared that he was no more 
employable than he was two years ago.  The patient remained 
married and living with his wife and two children.  He had 
not been employed on a regular basis since his last 
examination. He had attempted to work for himself doing taxes 
and bookkeeping for small business, but had difficulty with 
the customers.  He indicated that he became impatient and 
angry with customers.  He reported that the longest he worked 
was for three years for the Sheriff's office; however he lost 
that job after telling the Sheriff off.

During the May 1997 examination, the veteran reported 
continued complaints of a full range of symptoms associated 
with PTSD, including, re-experiencing the traumatic events, 
emotional numbing and hyperarousal.  The veteran reported 
that the re-experiencing symptoms had increased since his 
last examination, with intrusive thoughts occurring 4 to 5 
times a week, and nightmares occurring a few times a week, 
resulting in increased problems with sleep.  The veteran 
reported that while deriving some benefit from therapy 
(becoming more aware of triggers for anger), he perceived 
himself as more vulnerable due to "opening up in therapy".  

The veteran reported feeling guilty over the recent death of 
a friend and attempted suicide by his daughter.  In general, 
the veteran reported that he was estranged from his family.  
The veteran reported significant periods of depression, which 
he believed was related to his anger.  He reported that when 
he became depressed, he would withdraw from others, and that 
his family had learned to avoid him at those times as he 
would likely loose his temper if he was not left alone.  He 
also reported significant sleep problems on most nights.  
Even with medication, he was awake until about 3 or 4 in the 
morning, making a regular work schedule difficult.
The veteran also reported that he was physically and mentally 
unable to work now due to peripheral neuropathy in his legs, 
the skin lesions, his sleep problems, memory problems and 
difficulty interacting with others.  He indicated that he had 
walked off most jobs due to irritability.  He indicated that 
he had never been fired and that he had a strong work ethic.  
The examiner commented that the veteran lacked insight as to 
why he was unable to maintain his jobs.

On examination, the examiner made the following objective 
findings.  The veteran's scores on the psychological test 
were consistent with a diagnosis of PTSD and major 
depression.  His score on the Beck Depression Inventory was 
indicative of severe clinical depression.  On the MMPI-2, the 
veteran obtained an extremely elevated score on the validity 
scales and clinical scales.  The examiner opined that the 
veteran may have been exaggerating his pathology as a cry for 
help, or to demonstrate his pathology.  The examiner 
emphasized that this response pattern was consistent with the 
results of the veteran's previous examination.  The report 
contains a diagnosis on Axis I, of (1) PTSD; (2) major 
depressive disorder, recurrent to moderate; and (3) alcohol 
dependence in sole sustained remission.  Under Axis II, it 
was noted that the veteran had an inability to maintain 
employment; discord with customers; and social isolation and 
problems with primary support groups.  The Global Assessment 
of Functioning (GAF) score was 55.

In a July 1997 statement, a VA staff psychologist noted that 
the veteran had experienced mild improvement in some of his 
symptoms (sleep disturbance and depression) in the middle of 
the last year.  The psychologist noted that this improvement 
was only temporary, and that the veteran still experienced 
profound distress including extreme, unprovoked irritability 
with explosive anger outbursts, which severely impaired the 
veteran's ability to function both at home and in any type of 
employment setting.  The psychologist noted that the veteran 
was investigated after he attacked his daughter, and he had 
experienced extreme violent ideation toward his sister, again 
without provocation.  The psychologist noted that depressive 
symptoms had also been a serious problem; and that the 
veteran experienced profound dysphoria, chronic isolation, 
emotional numbing, poor concentration, and occasional 
suicidal ideation.  He also suffered from physical ailments 
that impaired his ability to cope with psychological 
distress.  The psychologist opined that the combination of 
poor social, cognitive, and affective and physical 
functioning continued to make it impossible for the veteran 
to sustain gainful employment for the foreseeable future.

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as previously set 
forth in 38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  In other 
words, the Board must review the evidence dated prior to 
November 7, 1996, only in light of the old regulations, but 
must review the evidence submitted after November 7, 1996, 
under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 50 percent 
disability evaluation for PTSD was assigned where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation was assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent evaluation was assigned for psychoneurotic 
disorders when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Effective from November 7, 1996, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

The Board has reviewed the evidence of record for the 
veteran's service-connected PTSD.  In light of the reasoning 
set forth below and resolving reasonable doubt in the 
veteran's favor, the Board is of the opinion that a 
disability evaluation of 100 percent is warranted.  See 38 
C.F.R. § 4.130, Diagnostic Codes 9411.

In this regard, the Board has taken careful note of the fact 
that the veteran's PTSD has been diagnosed to include severe 
symptoms that were slowly worsening.  The most recent medical 
evidence contains an opinion that the combination of poor 
social, cognitive, and affective functioning made it 
impossible for the veteran to sustain gainful employment for 
the foreseeable future.  The July 1997 medical statement 
contains an opinion that the veteran's symptoms severely 
impaired his ability to function both at home and in any type 
of employment setting.  The Board notes that the veteran is 
service-connected for PTSD and assigned a rather high 
evaluation of 50 percent, effective from the effective date 
of service connection.  The evidence shows that his 
symptomatology has increased in severity in recent years. 

Additionally, the global assessment of functioning score 
assigned, and clinical opinions given, strongly suggest that 
the veteran is unable to work due to his service-connected 
PTSD.  The report of the most recent examination of May 1997 
indicates that although the veteran has diligently applied 
himself to therapy, he has had only minimal improvement and 
was no more employable than two years before.  The veteran 
reported a full range of PTSD related symptoms, with 
significant problems related to anger and irritability.  The 
examiner noted findings of severe clinical depression; that 
the veteran had an inability to maintain employment; had 
discord with customers; and social isolation and problems 
with primary support groups. 

The Board finds that on review of the entire record, this 
symptomatology is productive of totally incapacitating 
symptoms, with explosions of aggressive energy resulting in 
virtual isolation in the community; and resulting in a 
demonstrable inability to obtain or retain employment.  
Therefore, after reviewing the total clinical record and 
resolving any remaining reasonable doubt in the appellant's 
favor, a 100 percent evaluation is assigned.


ORDER

A 100 percent rating for post-traumatic stress disorder, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

